IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-10685
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARTIN EDUARDO GONZALEZ,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:90-CR-005-K
                        - - - - - - - - - -
                         December 26, 1996
Before REAVLEY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     We remanded the instant case to the district court for a

determination whether Martin Eduardo Gonzalez's delay in filing

his notice of appeal was due to excusable neglect.     In finding no

excusable neglect, the district court pointed out that Gonzalez

gave no reason for his delay in giving notice of appeal.     This

court therefore lacks jurisdiction to consider the appeal.

     APPEAL DISMISSED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.